Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED BUSINESS LOAN AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED BUSINESS LOAN AGREEMENT (this
“Amendment”) is made as of February 24, 2015, by and between FARMLAND PARTNERS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”) and
FIRST MIDWEST BANK, an Illinois banking corporation (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Business Loan Agreement dated as of April 16, 2014 (the “Loan Agreement”);

 

WHEREAS, Borrower has reported to Lender that it is default under the Loan
Agreement as a result of its failure to comply with the “Minimum Debt Service
Coverage Ratio” and the “Maximum Debt to Net Worth Ratio” covenants set forth in
the Affirmative Covenants section of the Loan Agreement as of or as at
December 31, 2014, and its failure to maintain two deposit accounts with Lender
as required under the “Maintenance of Operating Account(s)/Minimum Balance”
covenant set forth in the Affirmative Covenants section of the Loan Agreement
(together, the “Designated Defaults”);

 

WHEREAS, Borrower has asked that Lender waive the Designated Defaults and agree
to amend the Loan Agreement to re-set such financial covenants and to require
that Borrower maintain only one deposit account with Lender; and

 

WHEREAS, Lender has agreed to waive the Designated Defaults and to amend the
Loan Agreement subject to (1) Borrower’s execution and delivery of a waiver
letter in form and substance acceptable to Lender and its counsel,
(2) Borrower’s execution and delivery of this First Amendment to Amended and
Restated Business Loan Agreement, and (3) Borrower’s payment to Lender of an
amendment fee of $10,000.00 (the “Fee”) in immediately available funds; and

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used
herein and not otherwise defined herein are used with the meanings given such
terms in the Loan Agreement.

 

2.                                      Amendments to Loan Agreement.  The Loan
Agreement is hereby amended as follows:

 

(a)                                 by amending and restating the Minimum Debt
Service Coverage Ratio covenant set forth in the Affirmative Covenants section
of the Loan Agreement in its entirety to read as follows:

 

Minimum Fixed Charge Coverage Ratio.

 

(a)                                 Maintain an annual minimum fixed charge
coverage ratio (“Fixed Charge Coverage Ratio”) of not less than 1.5:1.00 as of
the end of each fiscal year quarter on a rolling

 

--------------------------------------------------------------------------------


 

four quarters basis, beginning June 30, 2015.

 

(b)                                 “Fixed Charge Coverage Ratio” means the
ratio of (a) the sum of Borrower’s (i) aggregate EBITDA, for the prior four
fiscal quarters ending on the date of determination, as presented in Borrower’s
financial statements and (ii) aggregate non-cash expenses, for the prior four
fiscal quarters ending on the date of determination, as presented in Borrower’s
financial statements, to (b) the sum of Borrower’s (i) aggregate interest
expense, for the for the prior four fiscal quarters ending on the date of
determination, as presented in Borrower’s financial statements, (ii) aggregate
capitalized interest, for the for the prior four fiscal quarters ending on the
date of determination, (iii) aggregate preferred dividend payments made during
the prior four fiscal quarters ending on the date of determination, as presented
in Borrower’s financial statements, and (iv) aggregate lease payments, for the
for the prior four calendar quarters ending on the date of determination. 
Borrower’s Fixed Charge Coverage Ratio will be calculated in the same manner as
its Fixed Charge Coverage Ratio is calculated under that certain Agvantage Bond
Purchase Agreement dated as of August 22, 2014, by and between the Borrower,
Farmland Partners, Inc., and Farmer Mac Mortgage Securities Corporation as in
effect as of February 24, 2015.

 

(b)                                 by amending and restating the Maximum Debt
to Net Worth Ratio covenant set forth in the Affirmative Covenants section of
the Loan Agreement in its entirety to read as follows:

 

Maximum Leverage Ratio.  Maintain a ratio of total debt to total assets
(“Leverage Ratio”) of not more than 0.60:1.00, calculated as of December 31,
2014 and at all times thereafter. Leverage Ratio shall be calculated by dividing
total combined liabilities by total combined assets, in the amount that would be
reflected on an audited balance sheet prepared at the time of calculation,
determined on a consolidated basis in accordance with GAAP.

 

(c)                                  by amending and restating the Maintenance
of Operating Account(s)/Minimum Balance covenant set forth in the Affirmative
Covenants section of the Loan Agreement in its entirety to read as follows:

 

Maintenance of Operating Account(s)/Minimum Balance.  During the term of this
Agreement, Borrower and its subsidiaries or affiliates shall maintain one or
more deposit accounts with Lender and maintain at all times while this Agreement
is in effect a minimum average annual collected balance in such account(s) of at
least $500,000.00.

 

3.                                      Reaffirmation and Confirmation of
Security Interests.  Borrower hereby confirms to Lender that Borrower has
granted to Lender Security Interests in the Collateral, to secure the
Indebtedness.  Borrower hereby reaffirms its grant of such security interests to
Lender for such purpose in all respects.

 

4.                                      Representations and Warranties. 
Borrower hereby represents, warrants and covenants to Lender that:

 

(a)                                 Authorization.  Borrower is duly authorized
to execute and deliver this Amendment and all deliveries required hereunder, and
is and will continue to be duly authorized to borrow monies under the Loan
Agreement, as amended hereby, and to perform its obligations under the Loan
Agreement as amended and the Related Documents.

 

(b)                                 No Conflicts.  The execution and delivery of
this Amendment and all deliveries required hereunder, and the performance by
Borrower of its obligations under the

 

--------------------------------------------------------------------------------


 

Loan Agreement as amended and the Related Documents do not and will not conflict
with any provision of law or of the certificate of limited partnership or
partnership agreement of Borrower or of any agreement binding upon Borrower.

 

(c)                                  Validity and Binding Effect.  This
Amendment, the Loan Agreement as amended, and the other Related Documents are
the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with their respective terms, except as enforceability may
be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

 

(d)                                 No Events of Default. As of the date hereof,
no default or Event of Default under the Loan Agreement as amended or any of the
Related Documents has occurred or is continuing.

 

(e)                                  Warranties.  As of the date hereof, the
representations and warranties in the Loan Agreement as amended and the Related
Documents are true and correct as though made on such date, except where a
different date is specifically indicated.

 

(f)                                   Absence of Claim.  To further induce
Lender to enter into this Amendment, Borrower hereby acknowledges and agrees
that (i) as of the date hereof there is no dispute under the Loan Agreement or
Related Documents and (ii) Borrower does not have any claim, defense,
counterclaim, objection or any cause of action or potential cause of action
against Lender as of the date hereof.

 

5.                                      Conditions to Effectiveness.  This
Amendment shall be deemed to be effective as of the date hereof (the “Amendment
Effective Date”), subject to the satisfaction of all of the following conditions
as of such date:

 

(a)                                 This Amendment, duly authorized and fully
executed by Borrowers and Lender shall have been delivered to Lender;

 

(b)                                 A waiver letter in form and substance
acceptable to Lender and its counsel duly authorized and fully executed by
Borrower and Lender shall have been delivered to Lender;

 

(c)                                  Lender has received the Fee in immediately
available funds;

 

(d)                                 Resolutions shall have been adopted by the
board of directors of Borrower’s general partner, authorizing the execution,
delivery and performance of this Amendment, and a copy thereof, certified by
Borrower’s general partner’s corporate secretary shall have been delivered to
Lender;

 

(e)                                  A certificate of the corporate secretary of
the general partner of Borrower stating that there have been no amendment,
modification or change to such general partner’s or Borrower’s certificate of
incorporation, certificate of limited partnership, by-laws or partnership
agreement, as applicable, since April 16, 2014, shall have been delivered to
Lender; and

 

--------------------------------------------------------------------------------


 

(f)                                   Such other documents, instruments or
agreements as Lender may reasonably request in order to effectuate fully the
transactions contemplated herein shall have been duly executed and delivered to
Lender.

 

6.                                      Costs and Expenses.  In addition to
paying the Fee, Borrower will promptly pay, on demand by Lender, all costs and
expenses in connection with the preparation of this Amendment and other related
loan documents, including, without limitation, reasonable attorneys’ fees and
expenses.

 

7.                                      Miscellaneous.

 

(a)                                 Captions.  Section captions and headings
used in this Amendment are for convenience only and are not part of and shall
not affect the construction of this Amendment.

 

(b)                                 Governing Law.  This Amendment shall be a
contract made under and governed by the laws of the State of Illinois, without
regard to conflict of laws principles.  Whenever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Amendment.

 

(c)                                  Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall together constitute but one and the same
document.

 

(d)                                 Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

(e)                                  References.  From and after the Amendment
Effective Date, any reference to the Loan Agreement or the other Related
Documents contained in any notice, request, certificate or other instrument,
document or agreement executed concurrently with or after the execution and
delivery of this Amendment shall be deemed to include this Amendment unless the
context shall otherwise require.

 

(f)                                   Continued Effectiveness.  Notwithstanding
anything contained herein, the terms of this Amendment are not intended to and
do not serve to effect a novation as to the Loan Agreement.  The parties hereto
expressly do not intend to extinguish the Loan Agreement.  Instead, it is the
express intention of the parties hereto to reaffirm the indebtedness created
under the Loan Agreement which is secured by the Collateral.  The Loan Agreement
and each of the other Related Documents, except as modified hereby, remain in
full force and effect and are hereby reaffirmed in all respects.

 

(g)                                  Customer Identification - USA Patriot Act
Notice; OFAC and Bank Secrecy Act.  Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, signed into law October 26, 2001) (the “Act”), and Lender’s policies and
practices, Lender is required to obtain, verify and record certain information
and documentation that identifies Borrower, which information includes the name

 

--------------------------------------------------------------------------------


 

and address of Borrower and such other information that will allow Lender to
identify Borrower in accordance with the Act.  In addition, Borrower shall
(a) ensure that no person who owns a controlling interest in or otherwise
controls Borrower or any subsidiary of Borrower is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loans to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause any of its subsidiaries to comply, with all applicable
Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Business Loan Agreement as of the date first set forth above.

 

 

BORROWER:

 

 

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

FIRST MIDWEST BANK, an Illinois banking corporation

 

 

 

 

 

 

 

By:

/s/ Rebecca P. King

 

Name:

Rebecca P. King

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------